DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 22-24 and 26-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/07/2021.
Applicant’s election without traverse of Group I and Species I in the reply filed on 10/07/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (2,006,773).
Moore discloses a receptacle capable of storing one or more used aerosol-generating articles, the receptacle comprising a box portion (1) comprising a closed first/bottom end (3) and a second/top end defining a box opening, wherein the second end is disposed .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Royle (2,781,761) in view of Shelton (3,857,482).

Royle discloses an ash tray/receptacle (A) capable of storing one or more used aerosol-generating articles, the receptacle comprising a box portion (10) comprising a closed bottom end (12) and a top end (13) defining a box opening (see column 1 lines 63-65), wherein the bottom end is disposed opposite the top end; a cover portion (11) movable with respect to the box portion between a closed position in which the cover portion covers the box opening and an open position in which the box opening is uncovered (see figures 1 and 2).  Royle does not disclosed a clip depending from the top end of the box portion and overlying an outer surface of the box portion.  However, Shelton a tray comprising a clip (46) disposed at a top end/edge overlying an outer surface of the tray (see figure 1).  Shelton further discloses the clip used to attached multiple trays together by connection of the clip inserted into a recess (48) disposed at opposite side from the side of the clip (see column 3 lines 49-68, column 4 lines 1-2 and figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Royle including a clip as taught by Shelton to laterally stack multiple trays/receptacles together making easy storage of the trays/receptacles.  After Royle is modified by Shelton, the clip would be disposed at the top end of the box portion, wherein the top end of the clip would be non-parallel with the bottom end of the box portion by the fact that the top end of the box portion of Royle is sloped (see figure 4).
Claim 20
Royle further discloses the cover portion is a lid portion depending from the top end of the box portion along a hinge line (18) (see figures 1 and 4).

Royle as modified by Shelton discloses the top end of the box portion comprising a recess (48), wherein the clip is received in the recess when both trays are attached together.  After Royle is modified by Shelton, when the lid of Royle is in closed position, the lid would be over a surface of the clip.  Royle and Shelton does not disclose the lid portion including a recess in a bottom edge of the lid portion.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Royle and Shelton having the recess in the lid since it has been held that a mere reversal of the essential working is within the knowledge and skills of an ordinary artisan in the art.  After Royle and Shelton are modified, a portion of the clip would be received within the recess when the lid portion is in the closed position.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Focke (5,788,066) or James (5,845,770) in view of Eickholt (DE 20301248).
Claim 18
Focke or James, both discloses a receptacle capable of storing one or more used aerosol-generating articles, the receptacle comprising a box portion (10; 17) comprising a closed bottom end and a top end defining a box opening (defined by open space where collars 23 or 12 are inserted), wherein the bottom end is disposed opposite the top end; a cover portion (11; 16) movable with respect to the box portion between a closed position (as shown in figures 1) in which the cover portion covers the box opening and an open position (as shown in figure 2; figure 3) in which the box opening is uncovered.  Focke or James further disclose a top edge end (36; 24) of the box portion is in a slope and non-parallel with the closed bottom end (see figure 2; figure 3).  
Claim 19
Eickholt further discloses the clip comprising a first portion (1) overlying the outer surface of the box portion and a second portion (2) disposed inside the box portion (see figure 5 from document provided by applicant in the patent application) so that at least a part of the box portion is disposed between the first portion of the clip and the second portion of the clip.  After Focke or James are modified by Eickholt, at least a part of the box portion would be disposed between the first portion of the clip and the second portion of the clip.
Claim 20
Focke or James, both discloses the cover portion (11; 16) is a lid portion depending from the top end of the box portion along a hinge line (22; 18) (see column 2 lines 31-34; column 2 lines 14-17).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Royle (2,781,761) in view of Kaminski (US 2006/0076094).

Royle discloses an ash tray/receptacle (A) capable of storing one or more used aerosol-generating articles, the receptacle comprising a box portion (10) comprising a closed bottom end (12) and a top end (13) defining a box opening (see column 1 lines 63-65), wherein the bottom end is disposed opposite the top end; a cover portion (11) movable with respect to the box portion between a closed position in which the cover portion covers the box opening and an open position in which the box opening is uncovered (see figures 1 and 2).  Royle further discloses a clip (37) attached to the outer surface of the box portion (see figures 1-4).  Royle discloses the clip is used for attaching the ash tray/receptacle to a garment pocket (see column 2 lines 70-72 and column 3 lines 1-2).    Royle does not disclose the clip depending from the top end of the box portion and overlying an outer surface of the box portion.  However, Kaminski discloses a receptacle (10) for holding cards, the receptacle comprising a clip (24) depending from a top end (44) of the receptacle and overlying an outer surface of the receptacle, the clip comprising a top end (defined by area pointed by 50) disposed at the top end of the receptacle (see figure 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and replace the arrangement and the clip of Royle for the arrangement and clip disclosed by Kaminski since simple replacement of one known element for another is within the knowledge and skills of an ordinary artisan in the art because both clips are used for the same purpose of attaching and holding elements between the clip and the receptacle.  After Royle is modified by Kaminski, the top end of the clip would be non-parallel with the bottom end of the box portion by the fact that the top end of the box portion of Royle is in a slope.

Royle and Kaminski discloses a first portion (52) of the clip would be overlying the outer surface of the box portion and a second portion (66) would be disposed inside the box portion so that at least a part of the box portion would be disposed between the first portion of the clip and the second portion of the clip.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736